Citation Nr: 9927881	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-29 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to November 
1978.  The veteran died in April 1995.  The appellant in this 
action is the veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for the 
cause of the veteran's death.



FINDINGS OF FACT

1.  The veteran died in April 1995; the death certificate 
reflects the immediate cause of death as respiratory failure, 
due to or as a consequence of adenocarcinoma of the esophagus 
with metastasis, due to or as a consequence of trachea-
esophageal fistula, due to or as a consequence of asthmatic 
bronchitis.  

2.  The veteran had no service-connected disabilities at the 
time of his death.

3.  Competent medical evidence of a diagnosis of lung cancer 
has not been presented.

4.  Competent medical evidence of a nexus between the cause 
of the veteran's death and an incident of service has not 
been presented.  



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service personnel records reflect the veteran received 
numerous awards and citations, including the Vietnam Service 
Medal, Vietnam Campaign Medal, and Navy Unit Commendation.  

Service medical records reflect that upon enlistment 
examination dated in March 1968, the veteran's systems were 
clinically evaluated as normal with the exception of moderate 
thoracic scoliosis, defective hearing, and identifying body 
marks.  In a March 1968 report of medical history, the 
veteran reported the removal of a benign osteochondroma at 
the age of 13.  Clinical records reflect treatment for an 
external auditory canal abrasion, a right ankle sprain, an 
upper respiratory infection, a rash, cellulitis, a viral 
infection, a fracture of the left thumb, left eye irritation, 
an ear block, a back laceration, excision of a right abdomen 
hemangioma, an ear infection, and muscle sprain.  Upon 
separation examination dated in November 1978, the veteran's 
systems were clinically evaluated as normal with the 
exception of mild thoracic scoliosis.  

Private treatment records dated from October 1994 to March 
1995 reflect the veteran had been treated for pneumonia a few 
months earlier and continued to wheeze.  A computed axial 
tomography of the chest revealed an irregular esophagus and 
possible nodes in the paraesophageal region.  The findings 
were noted as very suspicious for esophageal neoplasm, 
including carcinoma and sarcomas.  It was noted that the lung 
fields were clear.  An upper gastrointestinal study revealed 
a shelf-like lesion in the proximal third of the esophagus, 
extending into the middle third of the esophagus.  Some 
narrowing of the lumen, very suggestive of a carcinoma, was 
also noted.  A probable pneumomediastinum with dissection of 
air up into the neck and a possible trachea-esophageal 
fistula were noted.  A March 1995 operative report reflects 
the veteran underwent an esophagogastro-duodenoscopy with 
placement of a wire.  The report noted the veteran went on to 
have a wall stint.  

The veteran died in April 1995.  The death certificate 
indicates that the immediate cause of death was respiratory 
failure, due to or as a consequence of adenocarcinoma of the 
esophagus with metastasis, due to or as a consequence of 
trachea-esophageal fistula, due to or as a consequence of 
asthmatic bronchitis.  Aspiration pneumonia was noted as a 
significant condition contributing to death but not resulting 
in the underlying cause.  An autopsy was not performed.

An October 1997 letter from a private physician reflects the 
veteran was originally treated for reactive airway disease 
without much improvement.  It was noted that an endoscopy 
revealed a Barrett's esophagus with adenocarcinoma.  The 
veteran was treated for pneumomediastinum a few days later, 
and he eventually succumbed to the tumor.

At her February 1998 RO hearing, the appellant testified that 
the veteran began having asthma attacks in May 1994 and was 
diagnosed with esophageal and lung cancer in October 1994.  
She testified that cancer in the esophagus and the lungs was 
found at the same time and the doctors were unable to 
determine where it actually started.  (Transcript, page 2).  
The appellant further stated that because of the way the 
cancer was situated and attached between the lung and the 
esophagus, the doctors told them there was no hope.  
(Transcript, page 2).  The appellant stated she would try to 
get a statement from the physician that examined the 
veteran's lungs.  (Transcript, page 5).  

At her July 1999 hearing before a traveling member of the 
Board, the appellant testified the veteran was diagnosed with 
cancer in October 1994 and passed away when he was 46 years 
of age.  (Transcript, page 3).  She stated that she was never 
told whether the veteran's esophageal cancer or lung cancer 
was primary.  (Transcript, page 5).  The appellant testified 
the veteran was in good health from the time he was 
discharged in 1978 until he became ill.  (Transcript, page 
6).  The veteran worked as a planner for Texas Instruments up 
until the time he passed away.  (Transcript, page 7).  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  Service connection may be granted for 
malignant tumors if manifested to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R.
§ 3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307.  Currently, if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
acute and subacute peripheral neuropathy, prostate cancer, 
and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e)(1998).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The Secretary has also 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined a presumption of service 
connection is warranted.  59 Fed. Reg. 341-46 (January 4, 
1994).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).  To be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, that it combined 
to cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under 
no duty to assist her in any further development of that 
claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is some duty to assist an appellant in 
the completion of her application for benefits under 
38 U.S.C.A. § 5103(a), depending on the particular facts in 
each case.  Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The facts and 
circumstances of this case are such that no further action is 
warranted.

Analysis

The appellant contends the veteran's cancer and subsequent 
death were the result of his military service and therefore 
service connection is warranted.  

The evidence of record reflects that the veteran served in 
Vietnam and died as a result of respiratory failure due to 
adenocarcinoma of the esophagus with metastasis, trachea-
esophageal fistula, and asthmatic bronchitis.  The appellant 
has testified that the veteran was diagnosed with lung cancer 
at the same time esophageal cancer was diagnosed.  

The Board notes that lung cancer is one of the diseases 
listed in 38 C.F.R. § 3.309(e) for which presumptive service 
connection is provided.  However, the claims folder is silent 
for medical evidence of a diagnosis of cancer of the lung, 
bronchus, or trachea or soft tissue sarcoma.  (The reference 
to "bronchial tumor" on the sketch enclosed with the 
various private medical records received on February 5, 1998, 
is not a finding of cancer of the bronchus.) As stated by the 
Court, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The record does not reveal that the appellant possesses any 
medical expertise.  Thus, her lay assertions as to medical 
diagnoses and the cause of the veteran's death have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of competent medical evidence 
reflecting that lung cancer or one of the other diseases set 
forth in 38 C.F.R. § 3.309(e) caused or contributed 
substantially or materially to cause the death of the 
veteran, entitlement to the presumption of service connection 
established by 38 C.F.R. § 3.309(e) is not warranted.  See 
Darby v. Brown, 10 Vet. App. 243 (1998).  

Esophageal cancer is not among those diseases for which 
service connection may be presumed based on exposure to 
herbicides.  38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e) (1998).  
The evidence of record does not reflect a diagnosis of 
esophageal cancer within one year of the veteran's discharge 
from service.  Additionally, the claims folder is devoid of 
competent medical evidence to suggest a nexus between the 
cause of the veteran's death and any incident of service.  As 
previously noted, the appellant's lay assertions as to a link 
between the veteran's cause of death and an incident of 
service have no probative value.  Thus, in the absence of 
competent medical evidence of a nexus between the veteran's 
cause of death and an incident of service, the appellant's 
claim is not well grounded and must be denied.  



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

